AMCAP FUND, INC. Part B Statement of Additional Information May 1, 2009 (as supplemented January 1, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of AMCAP Fund (the "fund" or "AMCAP") dated May 1, 2009. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: AMCAP Fund, Inc. Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A AMCPX Class 529-A CAFAX Class R-1 RAFAX Class B AMPBX Class 529-B CAFBX Class R-2 RAFBX Class C AMPCX Class 529-C CAFCS Class R-3 RAFCS Class F-1 AMPFX Class 529-E CAFEX Class R-4 RAFEX
